Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 1of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

4
WILMINGTON SAVINGS FUND SOCIETY,
FSB,
Plaintiff,
v. MEMORANDUM
OPINION AND ORDER
ARLEEN M. THOMSON,
18-cv-3107 (PMH)
Defendant.
Xx

PHILIP M. HALPERN, United States District Judge:

Plaintiff Wilmington Savings Fund Society, FSB brings this mortgage foreclosure action
pursuant to the New York Real Property Actions and Proceedings Law against Defendant Arleen
M. Thomson. On March 10, 2020, Judge Roman issued an Order directing Plaintiff to show cause
why the action should not be dismissed without prejudice for want of prosecution pursuant to Fed.
R. Civ. P. 41(b). Doc. 38. On April 3, 2020 this case was reassigned to me. On April 13, 2020,
Plaintiff filed a declaration in opposition to the Court’s March 10, 2020 Order. Doc. 42.

For the reasons set forth below, the Court directs Plaintiff to file a Second Amended
Complaint within 14 days of the date of this Order. Failure to timely file a Second Amended
Complaint will result in dismissal of this action with prejudice pursuant to Fed. R. Civ. P. 41(b).

BACKGROUND

Plaintiff commenced this action on April 9, 2018. On July 26, 2018, Plaintiff filed an
Amended Complaint. Doc. 8, “Am. Compl.” The facts, as recited below, are taken from plaintiff's
Amended Complaint. This action concerns the premises of 38 Duncan Road, Beekman, NY 12540.
Id. § 1. On or about February 29, 2008, the now-deceased John Thomson, Jr. (“Mr. Thomson”)

and Defendant Arleen Thomson (“Defendant”) executed and delivered a Note by which they

 

 
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 2 of 7

promised to pay the sum of $315,000.00. Jd. 4 9. To secure the Note, Mr. Thomson and Defendant
executed a Mortgage on the aforementioned real property. Jd. § 10. The Mortgage was
subsequently assigned to Wilmington Savings Fund Society, FSB, d/b/a Christina Trust, not
individually but as Trustee for Carlsbad Funding Mortgage Trust. Jd. { 11. Mr. Thomson died on
March 11, 2012 and Defendant allegedly failed to make payments in accordance with the terms of
the Note and Mortgage beginning on June 1, 2012. Id. J 9, 12. Plaintiff asserts that Defendant
owes $298,365.19 on the Note as well as additional related charges and fees. Jd. { 13.

On June 25, 2019 Judge Roman granted Defendant’s motion to dismiss Plaintiffs
Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) holding that the court did not have
jurisdiction to hear Plaintiffs claims because Plaintiff had failed to establish diversity jurisdiction.
Doc. 35, “Mot. to Dismiss Order.” Plaintiff was granted permission to file a second amended
complaint “to cure its pleading deficiency and establish proper subject matter jurisdiction” by July
15, 2019 and was cautioned that “failure to [timely file a second amended complaint] will result
in dismissal of this action. No further opportunities to cure this pleading deficiency shall be
afforded.” Jd. at 6.

Plaintiff missed its deadline and attempted to file its Second Amended Complaint (“SAC”)
17 days late on August 1, 2020. Doc. 36. The next day, on August 2, 2019, Plaintiff was notified,
via ECF, that “the filing is deficient for the following reason(s): Court leave has not been granted.”
See Aug. 2, 2019 Doc. Entry (the “Docket Entry”). The Docket Entry instructed Plaintiff to file as
an exhibit to the pleading “either opposition party’s written consent or Court’s leave.” Id. The SAC
was marked “Filing Error — Deficient Pleading - FRCP Rule 15 Non-Compliance.” Doc. 36.
Thereafter, Plaintiff did not seek the Court’s permission to file a SAC or otherwise take any other

action to advance this litigation and prosecute its claims.
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 3 of 7

On March 10, 2020, more than seven months later, Judge Roman issued an Order to Show
Cause and directed the Plaintiff to show cause by April 13, 2020 as to why this action should not
be dismissed without prejudice for want of prosecution pursuant to Fed. R. Civ. P. 41(b). Doc. 38.
Plaintiff filed an opposition to the Court’s March 10, 2020 Order on April 13, 2020. Doc. 42,
(“Vargas Decl.”). That same day, Plaintiff filed a proposed Certificate of Default. Doc. 40. Just as
with Plaintiff's deficient SAC, Plaintiff was notified, via ECF, that the proposed Certificate of
Default was “deficient.” Jd.; Apr. 13, 2020 Doc. Entry.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 41 provides, “[i]f the plaintiff fails to prosecute or to
comply with ...a court order, a defendant may move to dismiss the action or any claim against
it.” Fed. R. Civ. P. 41(b). It has long been recognized that “[a]lthough Rule 41(b) expressly
addresses a situation in which a defendant moves to dismiss for failure to prosecute . . . a district
court has the inherent authority to dismiss for failure to prosecute sua sponte.” Smith vy. Dinoia,
No. 19-CV-4471, 2020 WL 4041449, at *1 (S.D.N.Y. July 17, 2020) (citing LeSane v. Hall’s Sec.
Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001)). Failure to prosecute may be demonstrated by “an
action lying dormant with no significant activity to move it or [by] a pattern of dilatory tactics
including groundless motions, repeated requests for continuances or persistent late filings of court
ordered papers over a period of months or years.” Santangelo v. Valenti, No. 90-CV-7415, 1996
WL 665635, at *3 (S.D.N.Y. Nov. 15, 1996), affd, 129 F.3d 114 (2d Cir. 1997) (quoting Lyell
Theatre Corp. v. Loews Corp., 682 F.2d 37, 42-43 (2d Cir. 1982)).

While the Second Circuit has found that dismissal pursuant to Rule 41(b) is a “harsh
remedy to be utilized only in extreme situations,” LeSane, 239 F, 3d at 209, dismissal nonetheless

may be necessary “to prevent undue delays in the disposition of pending cases and to avoid
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 4 of 7

congestions in the calendars of the District Courts.” Link v. Wabash R.R. Co., 370 U.S. 626, 629—
30 (1962). In determining whether to dismiss an action for failure to prosecute under Rule 41(b),
the Second Circuit has directed district courts to consider five factors:

(1) the duration of the plaintiffs failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether

the defendants are likely to be prejudiced by further delay in the proceedings, (4) a

balancing of the court’s interest in managing its docket with the plaintiff's interest

in receiving a fair chance to be heard, and (5) whether the judge has adequately

considered a sanction less drastic than dismissal.
Jefferson v. Webber, 777 F. App'x 11, 14 (2d Cir. 2019) (quoting Baptiste v. Sommers, 768 F.3d
212, 216 (2d Cir. 2014)). No single factor is dispositive. Nita v. Connecticut Dep’t of Envil. Prot.,
16 F.3d 482, 485 (2d Cir. 1994), Ultimately, the record must be viewed as a whole in order to
determine whether dismissal is warranted. U.S. ex rel. Drake v. Norden Systems, Inc., 375 F.3d
248, 254 (2d. Cir. 2004) (citing Peart v. City of N.Y., 992 F.2d 458, 461 (2d. Cir.1993)).

ANALYSIS

Analysis by the Court of the five factors relevant to a determination of whether dismissal
is appropriate pursuant to Rule 41(b) is necessary. As to the first factor, after receiving notification
that Plaintiff had deficiently filed its SAC, Plaintiff did not seek permission from the Court to file
anew SAC or take any other action to advance this litigation for more than seven months. Courts
within the Second Circuit have found that delays of similar or lesser duration are significant
enough to warrant dismissal. See, e.g., Balderramo v. Go New York Tours Inc., No. 15-CV-2326,
2019 WL 5682848, at *3 (S.D.N.Y. Nov. 1, 2019) (“In this Circuit, a delay of merely a matter of
months may be sufficient to warrant dismissal under Rule 41.” (citing Lyell Theatre Corp. v. Loews
Corp., 682 F.2d 37, 42-43 (2d Cir. 1982))); Osborn v. Montgomery, No. 15-CV-9730, 2018 WL
2059944, at *3 (S.D.N.Y. Apr. 6, 2018), report and recommendation adopted, No. 15-CV-9730,

2018 WL 2059842 (S.D.N.Y. May 1, 2018), appeal dismissed, No. 18-CV-1639, 2019 WL
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 5 of 7

2369924 (2d Cir. Jan. 16, 2019) (“[C]ourts within this District have found five-month delays
significant enough to justify dismissal.”); Caussade v. United States, 293 F.R.D. 625, 630
(S.D.N.Y. 2013) (holding that “a seven-month delay in prosecuting this action ... weighs heavily
in favor of dismissal.”).

Regarding the second factor, plaintiff was on notice that failure to comply with the court’s
order would result in dismissal. Judge Roman’s motion to dismiss decision stated, “Plaintiff shall
have until July 15, 2019 to file a second amended complaint to cure its pleading deficiency and
establish proper subject matter jurisdiction. Failure to do so will result in dismissal of this action.”
Mot. to Dismiss Order at 6 (emphasis added).

Regarding the third factor, when a delay is “lengthy and inexcusable” prejudice can be
presumed. Drake, 375 F.3d at 256. If, however, the “delay is more moderate or excusable, the need
to show actual prejudice is proportionally greater.” Jd. (citing Lyell, 682 F.2d at 43). Plaintiffs
delay was not so long that it can be considered lengthy enough to presume prejudice. See, e.g.,
Nolan vy, Primagency, Inc., No, 07-CV-134, 2008 WL 1758644, at *4 (S.D.N.Y. Apr. 16,
2008), aff'd, 344 F. App'x 693 (2d Cir. 2009) (finding a six-month delay insufficient to presume
prejudice). Additionally, there is no indication that Defendant has been prejudiced. See LeSane,
239 F.3d at 210 (finding prejudice may exist when the plaintiff's delay increased litigation costs
or reduced a defendant’s likelihood to prevail because evidence was lost or memories faded).

Regarding the fourth factor, the Court must balance its interest in managing its docket with
the plaintiffs interest in receiving a fair chance to be heard. The Second Circuit has stated that
“there must be compelling evidence of an extreme effect on court congestion before a litigant’s
right to be heard is subrogated to the convenience of the court.” Lucas v. Miles, 84 F.3d 532, 535

(2d Cir. 1996). Additionally, if the “plaintiffs failure to prosecute was silent and unobtrusive,

 
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 6 of 7

rather than vexatious and burdensome such as by swamping the court with irrelevant or
obstructionist filings, dismissal due to the court’s docket is not warranted.” Balderramo v. Taxi
Tours Inc., No. 15-CV-2181, 2019 WL 5188925, at *4 (S.D.N.Y. Oct. 15, 2019) (citing Baptiste
v. Sommers, 768 F.3d 212, 218 (2d Cir. 2014)). This case does not present a situation in which the
Court’s resources have been significantly expended by unnecessary orders and conferences. See
Nolan, 2008 WL 1758644, at *4 (finding that the fourth factor weighed in favor of dismissal
because during a six-month period in which plaintiff did not advance the litigation the court “issued
six separate orders relating to the parties’ various failures, and held three conferences relating to
the parties’ inability to advance the case.”).

Regarding the fifth factor, the Court must analyze whether “lesser sanctions would [be]
sufficient to remedy any prejudice resulting from plaintiff's delay.” Norden, 375 F.3d at 257
' (quoting Martens, 273 F.3d at 182). Here, the Court notes that while Plaintiff filed its SAC 17 days
late and did nothing to address the clearly-indicated deficiency noted on the docket, the SAC does
appear to address the jurisdictional pleading deficiency identified in the motion to dismiss
decision. Additionally, Plaintiff did file an opposition to the Court’s March 10, 2020 Order in
which Plaintiff argued the case should not be dismissed pursuant to Rule 41(b).

Based on the foregoing, and upon this record as a whole, the Court finds that dismissal
pursuant to Rule 41(b) is not appropriate.

CONCLUSION

The Court grants Plaintiff permission to file a Second Amended Complaint within 14 days

of the date of this Order. If Plaintiff fails to file a Second Amended Complaint within 14 days, the

case will be dismissed pursuant to Rule 41(b) with no additional notice to the parties.
Case 7:18-cv-03107-PMH Document 45 Filed 07/29/20 Page 7 of 7

SO ORDERED:

 

Dated: New York, New York
3 ally 24, loro

Philip M. Halpern
United States District Judge

 
